Citation Nr: 0407298	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  00-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from February 1951 until 
November 1952.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a June 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Lincoln, Nebraska.

The veteran originally claimed a back condition as secondary 
to his service-connected malaria.  However, at his August 
2002 hearing before the undersigned, the veteran clarified 
that he only wished to pursue service connection for 
spondylitis on a direct basis.  

This matter was previously before the Board in June 2003.  At 
that time, a remand was ordered to accomplish further 
development.  


FINDINGS OF FACT

The competent evidence does not show that the veteran's 
ankylosing spondylitis is causally related to service.


CONCLUSION OF LAW

Ankylosing spondylitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Duty to Notify

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, letters dated in May 2001 and June 2003 
apprised the veteran of the information and evidence he 
needed to submit to substantiate his claim, as well as VA's 
development assistance.  Based on the above, the Board finds 
that the requirements under the VCAA with respect to the duty 
to notify have been satisfied in this case and that no 
further notice is required.

Timing of Notice 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, a substantially complete application was 
received on March 13, 2000.  Thereafter, in a rating decision 
dated in June 2000, entitlement to service connection for 
spondylitis was denied.  Only after that rating action was 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 and 
June 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case (SSOC) was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record is a VA 
examination report.  Additionally, transcripts of the 
veteran's personal hearings before the RO and Board are 
associated with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.  Indeed, in correspondence received in 
September 2003, the veteran stated that he had no further 
evidence to submit.

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Combat presumption

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2003).

Factual background

At the time of his preinduction examination in November 1950, 
there were no findings of any back disabilities.  Service 
medical records fail to reveal any complaints of, or 
treatment for, back problems.  A November 1952 separation 
examination showed a normal back.  

Following service, there is no indication of treatment for a 
back disability until 
November 1964.  At that time, the veteran was treated for 
back pain.  The final diagnosis was compression fracture of 
the dorsal vertebrae.  It was noted that the veteran had 
experienced disc-like pain in the past, as with lifting, but 
such pain was never as high up the spine.   

In September 1967, the veteran was treated at the Mayo Clinic 
for ankylosing spondylitis.  In one treatment report from 
that facility, the veteran reported that his back pain 
originated 6 years prior.  

Additional private treatment records reveal the veteran had 
complaints of back pain in June 1982.  Later that month, a 
lumbar laminectomy was performed at L5-S1.    

In May 2000, the veteran was examined by VA.  He stated that 
he had experienced low back pain since the early 1960s.  He 
reported he had been treated locally and was eventually 
referred to the Mayo Clinic, where a diagnosis of rheumatoid 
spondylitis was rendered.  The veteran also indicated he had 
been told that his back problems may have been caused by 
conditions in service.  The veteran denied any specific back 
trauma during or following service.  The veteran reported he 
had had disc problems in the 1980s, which he described as a 
different kind of back pain.  Surgery was performed.  

Following objective examination, the veteran was diagnosed 
with chronic low back pain, etiology unknown.  He was further 
diagnosed with a history of lumbar disc disease.  It was 
unclear whether there was any relationship between the lumbar 
disorders.  The examiner did not have access to the veteran's 
claims file and was therefore unable to offer further opinion 
as to the etiology of the veteran's back conditions.  

In January 2001, the veteran offered testimony at a personal 
hearing before the RO.  At this time, the veteran contended 
that his ankylosing spondylitis was caused by cold exposure 
while serving as an infantryman in Korea during the winters 
of 1951 and 1952.  He further contended that such an opinion 
of etiology was offered by a physician at the Mayo Clinic.  

Also at his January 2001 hearing, the veteran elaborated on 
his medical history with regard to his back problems.  He 
stated that he was treated in the early 1960s by a local 
physician, Dr. P.  That physician later referred the veteran 
to the Mayo Clinic.  Also, since about 1975, the veteran 
received treatment from Dr. W. A. S.      

In a January 2001 letter, W. A.. S., M.D. stated that the 
veteran was a long-standing patient of his.  He further 
stated that the veteran had ankylosing spondylitis, which was 
being treated with physical therapy and anti-inflammatory 
agents.  

In a January 2001 statement in support of his claim, the 
veteran stated that his back problems began around 1965.   At 
that time, he was treated at the Lutheran Hospital and the 
Methodist Hospital, before being referred to the Mayo Clinic.  

In August 2002, the veteran gave testimony at a hearing 
before the undersigned, sitting at the RO.  The veteran again 
expressed his belief that his current ankylosing spondylitis 
was the result of cold exposure during service.  The veteran 
submitted scientific articles in support of his contention 
that his back disability is related to cold weather injuries.  
The veteran stated that his first treatment for a back 
condition occurred in the early 1960s at the Lutheran 
Hospital in Norfolk, Virginia.  

In March 2003 the veteran was again examined by VA.  The 
examiner noted that x-rays of the veteran's back were 
consistent with ankylosing spondylitis in the thoracic spine.  
Such x-rays also showed severe disc space narrowing in all of 
his intervertebral disc spaces.  Following objective 
examination, the VA examiner could not identify the etiology 
of the veteran's ankylosing spondylitis.  He commented that 
studies show an association between that disability and 
certain HLA-B27 genotypes.  The examiner rejected the 
contention that the veteran's ankylosing spondylitis was 
caused by in-service cold weather exposure.  The VA examiner 
stated that he was unfamiliar with any cases in which the 
disability was triggered by cold exposure.  
  
In a May 2003 VA outpatient treatment report, the VA 
physician expressed skepticism as to the idea that the 
veteran's ankylosing spondylitis related to cold exposure.  

In July 2003, the veteran was treated by VA for his 
ankylosing spondylitis.  No opinion of etiology was offered 
by the caregiver at that time.

Also in July 2003, the RO received literature from medical 
websites discussing ankylosing spondylitis.  Such texts 
stated that the condition had no known cause and noted that 
genetic factors seem to be involved.  Such literature did not 
relate ankylosing spondylitis to cold exposure.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  In the present case, the evidence of record 
indicates a diagnosis of ankylosing spondylitis.  Therefore, 
the existence of a current disability is not in dispute.  
However, as will be discussed below, the evidence of record 
fails to establish the remaining elements of a service 
connection claim.

As already discussed, the service medical records do not 
reveal any treatment for a back condition.  Moreover, the 
veteran has consistently reported that his back pain began in 
the 1960s, some 8 years following separation.  Thus, the 
evidence fails to establish that a back condition was 
incurred during active duty.  In so finding, the Board has 
considered the veteran's status as a combat veteran, 
established by his Military Occupational Specialty as an 
Infantryman.  See 38 U.S.C.A. § 1154(b).  By virtue of his 
combat status, the veteran is not required to present medical 
evidence of an in-service injury in order to satisfy that 
element of a service-connection claim.  Instead, it is 
sufficient that credible lay evidence be presented which is 
consistent with the circumstances, conditions, or hardships 
of combat.  

In the present case, even when applying the combat 
presumption of 38 U.S.C.A. § 1154(b), the evidence fails to 
establish an in-service injury.  Indeed, the veteran 
identified cold exposure as a circumstance of service that 
caused his ankylosing spondylitis.  However, the competent 
medical evidence of record refutes that any such relationship 
exists.  Thus, the second Pond element remains unsatisfied.  

Finally, the evidence of record fails to establish a nexus 
between the veteran's current diagnosis of ankylosing 
spondylitis and his active service.  Here, the veteran has 
reported that caregivers at the Mayo Clinic attributed his 
ankylosing spondylitis to cold exposure.  However, as a lay 
party, the veteran is not competent to relay the opinions of 
medical providers.  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  Instead, such opinions must be directly obtained 
from the medical professionals themselves.  Here, treatment 
records from the Mayo Clinic are affiliated with the claims 
file, and no such etiological opinion is found.  

Indeed, there is no competent medical evidence of record to 
support the veteran's contention that in-service cold 
exposure caused his present back disability.  In fact, as 
discussed above, the competent opinions of record refute that 
contention.  The VA examiner in March 2003 stated that he was 
unfamiliar with any cases in which the disability was 
triggered by cold exposure.  That examiner also noted that, 
according to studies, genetic factors might play a role in 
the etiology of ankylosing spondylitis.  The VA examiner's 
opinion is consistent with medical texts submitted by the 
veteran, and was offered following an examination of the 
veteran and a review of the claims folder.  For these 
reasons, the Board places a high probative value on the 
conclusion reached by that examiner.  

In summation, even upon application of the combat 
presumption, the competent medical evidence of record does 
not establish that the veteran's current ankylosing 
spondylitis relates to service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for ankylosing spondylitis is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



